Citation Nr: 1313594	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for post-traumatic stress disorder (PTSD) for the period from August 12, 2004 to September 28, 2005.  

2.  Entitlement to an initial rating higher than 70 percent for PTSD for the period from September 29, 2005 to January 30, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) for the period prior to December 19, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from October 1962 to October 1966 and from January 1991 to July 1991.  He also had additional service in the Air National Guard and the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2005, August 2007, and September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2005 RO decision, in pertinent part, granted service connection and a 10 percent rating for an anxiety disorder, effective August 12, 2004.  

A July 2006 RO decision recharacterized the Veteran's service-connected anxiety disorder as PTSD, and assigned a 30 percent rating, effective December 20, 2005.  

A November 2006 RO decision assigned a 30 percent rating for PTSD for the period from August 12, 2004 to September 28, 2005, and assigned a 70 percent rating for the period since September 29, 2005.  Since those grants do not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  

The August 2007 RO decision denied a claim for a TDIU rating.  

The September 2010 RO decision granted service connection and a 40 percent rating for Gulf War Syndrome, effective April 1, 2010.  

In November 2009, the Board, in pertinent part, remanded the issues of entitlement to an initial rating higher than 30 percent for PTSD for the period from August 12, 2004 to September 28, 2005; entitlement to an initial rating higher than 70 percent for PTSD for the period since September 29, 2005, and entitlement to a TDIU rating, for further development.  

In June 2011, the Board again remanded the issues of entitlement to an initial rating higher than 30 percent for PTSD for the period from August 12, 2004 to September 28, 2005; entitlement to an initial rating higher than 70 percent for PTSD for the period since September 29, 2005; entitlement to a TDIU rating, and entitlement to an effective date earlier than April 1, 2009, for service connection for Gulf War Syndrome, for further development.  

A May 2012 Board decision granted an effective date of August 12, 2004 for service connection for Gulf War Syndrome.  Therefore, the issue of entitlement to an effective date earlier than April 1, 2009, for service connection for Gulf War Syndrome, is no longer on appeal.  The Board also, again, remanded the issues of entitlement to an initial rating higher than 30 percent for PTSD for the period from August 12, 2004 to September 28, 2005; entitlement to an initial rating higher than 70 percent for PTSD for the period since September 29, 2005, and entitlement to a TDIU rating, for further development.  

A May 2012 RO decision, in pertinent part, increased the rating for the Veteran's service-connected PTSD to 100 percent, effective January 31, 2012.  

A December 2012 RO decision, in pertinent part, granted a TDIU rating, effective December 19, 2005.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase continue to remain before the Board.  

The issue of entitlement to a TDIU rating for the period prior to December 19, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  For the period from August 12, 2004 to September 28, 2005, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  

2.  For the period from September 29, 2005 to January 30, 2012, the Veteran's PTSD was manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD for the period from August 12, 2004 to September 28, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  

2.  The criteria for an initial 100 percent rating for PTSD for the period from September 29, 2005 to January 30, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefit sought on appeal as to the issue of entitlement to an initial rating higher than 70 percent for PTSD for the period from September 29, 2005 to January 30, 2012.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist, as to that issue, was harmless and will not be further discussed.  

As to the issue of entitlement to an initial rating higher than 30 percent for PTSD for the period from August 12, 2004 to September 28, 2005, the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration determination, and the records considered in that determination, were obtained in May 2012.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in September 2004; the Veteran has not specifically argued, and the record does not reflect, that such examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

A GAF score of 71 to 80 indicates the examiner's assessment that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument), and no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

An April 2005 RO decision, in pertinent part, granted service connection and a 10 percent rating for an anxiety disorder, effective August 12, 2004.  

A July 2006 RO decision recharacterized the Veteran's service-connected anxiety disorder as PTSD, and assigned a 30 percent rating, effective December 20, 2005.  

A November 2006 RO decision assigned a 30 percent rating for PTSD for the period from August 12, 2004 to September 28, 2005, and assigned a 70 percent rating for the period since September 29, 2005.  

A May 2012 RO decision, in pertinent part, increased the rating for the Veteran's service-connected PTSD to 100 percent (a full grant of benefits), effective January 31, 2012.  

Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 30 percent for PTSD for the period from August 12, 2004 to September 28, 2005, and an initial rating higher than 70 percent for the period from September 29, 2005 to January 30, 2012.  

From August 12, 2004 to September 28, 2005

Private and VA treatment records dated from May 2004 to September 2004 show that the Veteran was treated for multiple disorders.  

A September 2004 VA psychiatric examination report noted that the Veteran had been married for thirty-six years, that he had three adult daughters and four grandchildren, and that he was in regular contact with his children and grandchildren.  The Veteran's wife reported that it had been a very stressful time for the Veteran.  The Veteran's wife indicated that throughout the duration of their marriage, the Veteran had suffered from anger outbursts and an exaggerated startle response.  She stated that the husband had never been able to speak to her about Vietnam and that he had a history of a drinking problem.  The Veteran reported that he originally sought mental health treatment in June 2004 at the insistence of his wife.  He stated that he was initially seen at one VA facility, but was referred to another VA facility and had been assigned a counselor.  He indicated that he had seen the VA counselor on two occasions and that he planned to continue treatment.  The Veteran reported that he had been referred to a VA psychiatrist, but that he was reluctant to proceed with an evaluation.  He stated that the VA counselor had diagnosed him with PTSD.  

The Veteran indicated that he was currently employed full time as a high voltage line leader with the federal government.  He stated that he had held the position for one month.  The Veteran indicated that, prior to that time, he was a civilian employee and a member of the security staff at Otis Air Force Base in Massachusetts.  He stated that he had also worked for thirty years with an electric company as a high and low voltage line worker.  He reported that before that time, he worked for four years as a line worker through a union, and that he had prior work as a construction worker and mason.  It was noted that the Veteran had been employed continuously for his entire adult life.  The Veteran reported that he always experienced exceptional job performance evaluations, both in his civilian and military positions.  It was noted that the Veteran had a lengthy history in the Marine Reserve, Army Reserve, and Air National Guard.  The Veteran reported that he had never experienced any interpersonal problems at work.  He stated that he was a people person and that he would get along with everyone in the work place.  

The examiner reported that the Veteran displayed great difficulty in discussing any of his psychiatric symptoms.  It was noted that the Veteran reported that he had no friends, but a lot of acquaintances.  The examiner discussed the Veteran's military stressors in some detail.  The examiner stated that, in total, the Veteran's reports indicated that it was at least as likely as not that his military experiences would satisfy Criteria A for PTSD.  It was noted that with respect to Criteria B symptoms, the Veteran denied that he had any of the five symptoms.  The examiner stated that the Veteran did acknowledge that he experienced anniversary reactions relative to the death in Vietnam of a close friend.  The examiner reported that she had the distinct impression that the Veteran was quite possibly reluctant to endorse certain symptoms.  The examiner stated that the Veteran reported four Criteria C symptoms including a pronounced avoidance of discussing his military service, feelings of detachment and estrangement, a marked restricted range of affect, and a clear sense of a foreshortened future.  It was noted that the Veteran reported all of the Criteria D symptoms, including chronic insomnia and fitful sleep; a lengthy history of poor anger management and violent outburst, with some history of assaultiveness; subjective concentration difficulties; an exaggerated startle response.  

The examiner indicated that the Veteran reported that he would only drink two alcoholic beverages per week, but that he had a remote history of drinking with an onset during his time in the Marines in the Vietnam era.  The Veteran was neatly dressed, well groomed, and fit.  While the Veteran was cooperative with the interview process, he was quite reluctant to answer many questions and it was clear that his comments were not made in a completely willing manner.  There were no noted psychomotor abnormalities and that the Veteran's speech was soft spoken, normal in rate, and well articulated.  The Veteran denied any auditory or visual hallucinations.  The Veteran was alert, well oriented, and free from any gross signs of cognitive impairment.  The Veteran's thought form was lucid and coherent, and was not tangential or circumstantial.  There was no psychotic thought process and thought content was appropriate to the interview context, and that there were no obsessional or delusional thoughts.  The Veteran became tearful on one occasion when discussing the death of his friend in Vietnam.  While the Veteran did acknowledge previous suicidal ideation, including recent suicidal ideation with a loosely formed plan, approximately one month ago when he was in severe pain, he denied current suicidal ideation, urge, intent, or plan.  The Veteran's insight into his psychiatric condition was rather limited, but his judgment appeared intact.  

The diagnoses were anxiety disorder, not otherwise specified, and alcohol abuse, in sustained, partial, remission.  A GAF score of 52 was assigned.  The examiner commented that in her opinion, the Veteran was most definitely suffering from an anxiety disorder which was directly related to his active service in Vietnam.  The examiner maintained that the extent and severity of the Veteran's symptoms were significantly minimized by him during the examination and, while the Veteran had enjoyed a steady and lengthy work history, she did feel his marriage had been negatively impacted by his symptoms.  

Private and VA treatment records dated from October 2004 to August 2005 show that the Veteran was treated for multiple disorders, including PTSD.  

For example, a November 2004 VA treatment entry noted that the Veteran retired as a supervisor at a power company in 2000 and that he currently worked full time as a high voltage leader at Otis Air Force Base in Massachusetts.  He lived at home with his wife of thirty-seven years.  The Veteran reported that he had three adult daughters and five grandchildren.  He stated that his chief complaint was not letting go of a friend.  The examiner reported that the Veteran was appropriately dressed and groomed and that he was pleasant, cooperative, and made good eye contact.  The examiner stated that the Veteran's psychomotor activity was retarded and that he had a stiff gait.  It was noted that the Veteran's speech had a normal rate, tone, volume, and cadence.  The examiner indicated that the Veteran's mood was depressed and congruent.  The examiner stated that the Veteran's thought process was linear and goal directed.  It was noted that the Veteran denied ruminations of suicidal or homicidal ideation, or assaultive ideation.  There was no evidence of delusions, hallucinations, or ideas of reference.  The Veteran's sensorium was grossly intact and that his insight and judgment were good.  The diagnoses were PTSD, chronic; major depressive disorder, severe, and alcohol dependence in remission.  A GAF score of 44 was assigned.  As to an assessment, the examiner reported, in part, that the Veteran had severe depressive and anxiety symptoms in the context of major life transitions and chronic pain symptoms.  

A June 2005 VA treatment entry noted that the Veteran retired as a supervisor at a power company in 2000; that he currently worked full time as a high voltage leader at Otis Air Force Base in Massachusetts; and that he lived with his wife of thirty-seven years.  The Veteran reported that he had been more irritable lately and that he had a very difficult time just prior to the Christmas holiday due the anniversary of his friend's death.  He denied that he had any acute stressors.  The Veteran was appropriately dressed and groomed, and was pleasant, cooperative, and made good eye contact.  It was noted that the Veteran had no motor abnormalities.  The Veteran's speech and a normal rate, tone, volume, and cadence, and the Veteran reported that his mood was okay/congruent.  The Veteran's thought process was linear and goal directed.  The Veteran denied ruminations of suicidal or homicidal ideation, or assaultive ideation.  There was no evidence of delusions, hallucinations, or ideas of reference.  The Veteran's sensorium was grossly intact and his insight and judgment were good.  The diagnoses were PTSD, chronic, and an anxiety disorder.  A GAF score of 46 was assigned.  As to an assessment, the examiner reported, in part, that the Veteran had generally improving anxiety symptoms in the contact of major life transitions and chronic pain symptoms.  

A July 2005 VA treatment entry also related diagnoses of PTSD, chronic, and an anxiety disorder.  The Veteran's mental status evaluation was essentially the same as in June 2005.  A GAF score of 47 was assigned.  As to an assessment, the examiner reported, in part, that the Veteran had generally improving anxiety symptoms in the contact of major life transitions and chronic pain symptoms.  

Viewing all the evidence for the period from August 12, 2004 to September 28, 2005, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  

The September 2004 VA psychiatric examination report specifically reported that the Veteran had previous suicidal ideation, as well as a loosely formed plan, just one month earlier.  

The November 2004 VA treatment entry specifically indicated that the Veteran had chronic PTSD and a severe major depressive disorder.  

Although the GAF scores of 44, 46, and 47, indicate serious symptoms, including an inability to keep a job, the Veteran was actually employed full time during the period from August 12, 2004 to September 28, 2005.  He had also been married for over thirty-seven years.  

The Veteran simply does not show many of the symptoms necessary for a 100 percent rating for the stated period.  The evidence clearly demonstrates that the Veteran's PTSD was not of such a severity as to produce total occupational and social impairment.  The evidence does not show symptoms such as grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  Thus, the 70 percent rating being assigned adequately addresses the Veteran's PTSD symptomatology for the period from March 2, 2008, to January 29, 2012.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has been 70 percent disabling for the entire period from August 12, 2004 to September 28, 2005.  

A higher, 70 percent rating, and no more, is warranted for PTSD for the period from August 12, 2004 to September 28, 2005.  There is no doubt to be resolved.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment, i.e., beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  As such, referral for extraschedular consideration is not warranted. 

For the period from September 29, 2005 to January 30, 2012

Private and VA treatment records dated from September 2005 to June 2006 show treatment for multiple disorders, including variously diagnosed psychiatric disorders such as PTSD.  

For example, a September 2005 statement from a VA psychiatrist indicated that he fully supported the Veteran's request for a re-evaluation of his service-connected PTSD.  The psychiatrist stated that the Veteran continued to be significantly affected by his symptoms of re-experiencing, emotional numbing, and hyperarousal in all areas of his functioning.  

A September 2005 statement from a VA counseling therapist noted that the Veteran was isolated and that he had continuous symptoms, including nightmares, flashbacks, paranoid obsessions, daily panic attacks, survivor's guilt, intrusive thoughts, a restricted range of affect, and a sense of a foreshortened future.  The counseling therapist indicated that the Veteran was also irritable, hypervigilant, had explosive anger, and had an exaggerated startle response.  The counseling therapist reported that the Veteran had difficulty in all major life areas.  There were no delusions or hallucinations.  The counseling therapist indicated that the Veteran reported transient suicidal ideation, but no history of a plan.  It was noted that the Veteran's PTSD had caused severe isolation and avoidance.  The Veteran's personal life reflected his avoidance and that he had little interest in activities he formerly enjoyed.  The diagnoses were PTSD, chronic with residual hyperarousal, re-experiencing, and avoidance, and major depression without psychotic features.  A GAF score of 40 was assigned; the highest GAF score in the previous twelve months was a 43.  

A March 2006 lay statement from the Veteran's wife referred to the Veteran's multiple PTSD symptoms and noted that his symptoms had continued to worsen over the years.  

A June 2006 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in great detail.  The Veteran reported that he was working as a high voltage leader until he fell and broke his back in December 2005.  He stated that he had surgery on his back in 2006 and that it was unclear whether he would be able to return to work.  The Veteran stated that although he had a positive work ethic, problems with authority had always been part of his work functioning and that he would argue and confront his bosses and coworkers.  As to social functioning, the Veteran indicated that he did not socialize with others.  He stated that he did get along with other people, but that he did not want to become attached to them.  He reported that his anxiety symptoms had led him to increase alcohol consumption over the years and that he would fight with others and become violent when drinking.  He indicated that he had a positive relationship with his children and his wife.  He stated that he was able to complete all activities of daily living independently.  

The Veteran indicated that his problematic drinking had stopped.  He reported that eight months earlier, he went to a bar at a police function because his son-in-law was a policeman and he got drunk and uptight and threatened to kill a guy four times.  He stated that he was able to recognize that his behavior was problematic on his fourth threat and he removed himself from the situation without engaging in violent behavior.  He reported that he would only become aggressive when not drinking if he was threatened or touched.  

The examiner reported that the Veteran was dressed casually and neatly and that his hygiene appeared good.  The Veteran's facial expressions were varied and that his gait was marked by pain and was slow.  The Veteran's eye contact was good and a rapport was established with some effort.  The Veteran seemed to have difficulty discussing his past experiences, as well as his recent reactions.  The Veteran was alert and oriented in three spheres during the evaluation, and his speech was clear with no errors in articulation.  The Veteran described his mood as depressed.  The Veteran's affect was congruent and he denied any presence of delusions or auditory hallucinations.  The Veteran endorsed visual hallucinations, which he described as seeing faces.  Upon further inquiry, it seemed that the visual hallucinations were intrusive thoughts and memories stemming from his traumatic experiences and the casualties that he saw during service.  There was no evidence of a formal thought disorder.  The Veteran's judgment seemed good and his insight appeared fair.  

The examiner indicated that the Veteran denied current suicidal and homicidal ideation.  He stated that the Veteran had felt suicidal due to being recently told that he had a 50 percent chance of cancer of the lung and throat, but that when he underwent surgery, he was told that his throat and lung problems did not appear to be cancerous.  The Veteran's attention and concentration were fair.  The Veteran endorsed having intrusive thought and a history of distressing dreams; he also reported infrequent flashbacks and frequent psychological distress for triggers and physiological reactivity to triggers, including increased anxiety and an increased heart rate.  The Veteran endorsed avoidance of thoughts and feelings, as well as talking about trauma and endorsed avoidance of situations and activities that were reminders of the trauma, as well as feelings of detachment.  The Veteran endorsed a restricted range of affect.  As to hyperarousal symptoms, the examiner stated that the Veteran reported sleep disturbances, including difficulty falling and staying asleep.  The Veteran endorsed irritability and anger, but said that such had decreased in the past year due to his treatment and decreased alcohol usage.  

The diagnoses were PTSD, chronic; a major depressive disorder, single episode; alcohol abuse, early partial remission.  A GAF score of 40 was assigned.  The examiner indicated that, although the Veteran was able to maintain employment throughout his adulthood, he reported having difficulty with authority figures and coworkers.  The Veteran reported social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, including such symptoms as suicidal ideation, near continuous panic, depression affecting his ability to function effectively, impaired impulse control (such as unprovoked irritability with periods of violence when drinking), difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  The examiner stated that there had been an increase in the Veteran's PTSD symptoms in the past six months due to his medical problems which had prohibited him from utilizing his typical coping skills.  

Private and VA treatment records dated from July 2006 to May 2007 refer to continued treatment.  

For example, a May 2007 statement from a VA psychiatrist (and VA counseling therapist) indicated that the Veteran had markedly diminished interest and participation in significant activities.  The psychiatrist reported that the Veteran felt detached and estranged from others and that he had sense of a foreshortened future.  The Veteran had a restricted range of affect and he felt remote and alienated from most people.  The Veteran had difficulty falling and staying asleep and had irritability, unprovoked outbursts of anger, difficulty concentrating, short-term memory loss and hypervigilance.  

The psychiatrist stated that the Veteran's symptoms of PTSD and medical problems continued to have marked interference with his employment and he was approved for SSA disability in December 2005.  The Veteran's current GAF score was 40 and his highest GAF score in the past twelve months was 40.  The psychiatrist found the Veteran was moderately vocationally impaired and totally socially impaired.  It was his opinion that the Veteran fit all the criteria for PTSD and he should be fully compensated at the 100 percent level for his service-connected disability.  The diagnoses were PTSD, chronic, with residual hyperarousal, re-experiencing, and avoidance, and major depression without psychotic features.  

A June 2007 lay statement from the Veteran's wife referred to worsening symptoms of his PTSD.  

A June 2007 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he was very detached from others and that he did not trust people.  He stated that he would become very depressed and that he had trouble going to sleep and staying asleep.  He indicated that he did not have any social life or any close friends.  The Veteran maintained that he had difficulty remember things, that he got angered very easily, and that he had no patience.  He stated that the only relatives that he was close to were his wife, sister, and three children.  He reported that he had no friends and that he was usually unable to complete everyday household tasks.  

The examiner reported that the Veteran was cooperative, pleasant, and that he appeared to be reliable in his self report.  The Veteran was neatly dressed and groomed.  The Veteran's speech was appropriate, but soft, and he was often tearful during the interview.  The Veteran was not agitated and there was no evidence of retardation, or motor abnormalities.  The Veteran denied any auditory or tactile hallucinations, but would see the face of a dead comrade daily in the form of visual hallucinations.  The Veteran was oriented times four, and there was no evidence of an altered level of consciousness.  The Veteran's long term memory and his concentration were impaired.  The Veteran's abstract thinking was intact and he did not have any compulsive thinking or behaviors.  The Veteran described his mood as not happy and felt depressed and useless.  The Veteran's affect was one of depression and he denied any suicidal or homicidal ideation.  The Veteran reported that he attempted suicide once by overdosing in 1967.  The Veteran had a history of assaultive behaviors with the last time several years earlier, and a history of alcohol abuse.  

The examiner reported that the Veteran had recurrent and intrusive recollections on a daily basis, as well as recurring and distressing nightmares and dreams occurring once every one to two months.  The Veteran had frequent flashbacks, as well as intense psychological distress at events that symbolized or resembled aspects of the trauma, including anniversary dates.  The Veteran made efforts to avoid thoughts and feelings associated with trauma, as well as efforts to avoid activities situations that aroused recollections of trauma, in regards to crowds.  As to numbing of general responsiveness, the examiner reported that the Veteran had markedly diminished interest in significant activities, as well as detached feelings from others.  It was noted that the Veteran's wife also complained of his restrictive range of affect.  The Veteran had a strong sense of guilt for convincing his friend to join the Marines as the friend was subsequently killed.  The Veteran's persistent symptoms of arousal took the form of difficulty with sleeping, irritability, difficulty concentrating, and hypervigilance.  

The diagnoses were PTSD, chronic, severe; a major depressive disorder, recurrent, with psychotic features, and alcohol abuse.  A GAF score of 50 was assigned.  The examiner reported that the Veteran continued to endorse symptoms consistent with PTSD that had increased in intensity since the last examination.  The examiner stated that the Veteran's depression was more likely than not related to his restricted activity resulting from his physical disabilities.  The Veteran's use of alcohol was an attempt at self-medication.  It was impossible to definitely delineate the specific symptoms of the Veteran's other mental disorders, they were expected to clearly exacerbate his PTSD.  The examiner found that the Veteran's PTSD symptoms had a major negative impact on his ability to obtain and maintain physical and sedentary employment and caused major interference with his social functioning.  

Private and VA treatment records dated from March 2008 to July 2010 refer to continued treatment for multiple disorders.  

For example, a July 2009 statement from the Veteran's VA counseling therapist reported that the Veteran had markedly diminished interest and participation in significant activities.  The counseling therapist indicated that the Veteran felt detached and estranged from others and that he had a sense of a foreshortened future.  The Veteran had a restricted affect and he felt alienated and remote from people.  The Veteran had difficulty falling and staying asleep, and also had irritability, unprovoked outbursts of anger, difficulty concentrating, short-term memory loss, and hypervigilance.  The Veteran's symptoms of PTSD and medical problems had continued to have a marked interference with his employment.  The counseling therapist indicated that the Veteran was moderately vocationally impaired and totally socially impaired.  It was his professional opinion that the Veteran fit all the criteria for a diagnosis of PTSD and should be fully compensated at the 100 percent level for his service-connected disability.  

An August 2009 lay statement from the Veteran's wife indicated that the Veteran's problems had continued and that they had a marked interference with multiple areas of his daily life.  She reported that the Veteran's depression and PTSD symptoms were worsening.  

An August 2009 statement from a VA psychiatrist (and the Veteran's counseling therapist) indicated that the Veteran had markedly diminished interest and participation in significant activities.  The psychiatrist reported that the Veteran had a restricted range of affect and that he felt alienated and remote from most people.  He had difficulty falling and staying asleep and he had irritability, unprovoked outbursts of anger, difficulty concentrating, short-term memory loss, and hypervigilance.  The Veteran's symptoms of PTSD and medical problems had continued to have a marked interference with his employment.  The psychiatrist indicated that in his professional opinion, the Veteran fit the criteria for a diagnosis of PTSD and he recommended that the Veteran be fully compensated at the 100 percent level for his service-connected disability.  The diagnoses were PTSD, chronic with residual hyperarousal, re-experiencing, and avoidance, and major depression without psychotic features.  A GAF score was not assigned.  

A May 2010 lay statement from the Veteran's daughter discussed some of the Veteran's current physical symptoms.  She also stated that the Veteran had withdrawn from things he loved and that his optimism had ebbed due to pain and uncertainty.  

An August 2010 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he would get stressed and that he had anxiety.  He reported that he would be angry at home.  He stated that he put a pistol in his mouth in October or November 2009.  He thought about suicide, but that he was not going to try it.  He had been married for forty years and his relationship with his wife was very good.  He had three daughters and seven grandchildren and his relationships with them were very good.  He saw his children and grandchildren every day.  He talked to his brothers and sisters occasionally and he had one friend who was deceased.  He drank twenty shots of scotch per week.  He frequently had verbal confrontations.  He was not working; he last worked as a line foreman and fell and broke his back.  

The examiner reported that the Veteran isolated himself and that he appropriately interacted with others.  He engaged in social activities and was capable of basic activities of daily living.  The Veteran's affect was irritable and he was argumentative, but later apologized.  There was no impairment of thought processes or communication, as well as no delusions or hallucinations.  The Veteran reported that he thought about suicide just about every day or every other day, but that he wouldn't do it.  The Veteran reported that he didn't realize sticking a pistol in his mouth in 2009 was a suicide attempt until his psychiatrist told him.  The Veteran was able to maintain personal hygiene and was oriented to person, place, and time.  A neurological evaluation had confirmed memory deficits.  There was no ritualistic behavior that interfered with routine activities.  The Veteran's rate and flow of speech was normal and panic attacks were not present.  The Veteran had depression, a depressed mood, and anxiety, but  did not have impaired impulse control or sleep impairment.  

The diagnoses were PTSD, chronic, moderate to severe; a major depressive disorder, moderate, and alcohol abuse.  A GAF score of 50 was assigned.  The examiner stated that the Veteran's depressive disorder was secondary to his PTSD and medical conditions.  The Veteran's symptoms had a moderate to severe impact on his ability to obtain and maintain gainful employment, whether physical or sedentary.  The Veteran's symptoms had increased since his last examination.  

The Veteran continued to receive private and VA treatment (including VA examinations) for multiple disorders, for the period through January 30, 2012.  

Records from the Social Security Administration indicated that the Veteran was receiving disability benefits.  

The medical evidence shows that through most of the period from September 2005 to January 2012, the Veteran has not been working due to a back injury.  Viewing all the evidence, the Board finds that for the period from September 29, 2005 to January 30, 2012, symptoms of the Veteran's PTSD have been productive of total occupational and social impairment and a 100 percent rating is warranted.  


ORDER

An initial higher rating of 70 percent, but not greater, is granted for PTSD for the period from August 12, 2004 to September 28, 2005.  

An initial higher rating of 100 percent is granted for PTSD for the period from September 29, 2005 to January 30, 2012.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating for the period prior to December 19, 2005.  

The Board has granted a 70 percent rating for PTSD for the period from August 12, 2004 to September 28, 2005, and a 100 percent rating for PTSD for the period from September 29, 2005 to January 30, 2012.  

Given these changes in the Veteran's circumstances, and to accord him due process, the RO must readjudicate issue of entitlement to a TDIU rating for the period prior to December 19, 2005 after the Board's decision has been implemented.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a TDIU rating for the period prior to December 19, 2005, including determining whether referral for extraschedular consideration is appropriate.  If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


